Exhibit 10.85

LOAN AGREEMENT

(Acquisition and Development Loan and Revolving Construction Line of Credit)

THIS LOAN AGREEMENT made effective as of the 30th day of December, 2013 by and
between COMSTOCK HALL ROAD, L.C., a Virginia limited liability company (the
“Borrower”), and CARDINAL BANK, a Virginia state chartered bank (“Lender”).

RECITALS

R-1. Borrower is the owner or contract purchaser of certain real property more
particularly described on Exhibit A attached hereto and by this reference made a
part hereof (the “Land”).

R-2. Lender has agreed to make (i) an acquisition and development line of credit
to Borrower in the maximum aggregate principal amount that may be advanced of
Three Million Six Hundred Sixty-Nine Thousand and no/100 Dollars ($3,669,000.00)
on a non-revolving basis (the “A&D Loan”) to finance a portion of the Borrower’s
cost to acquire the Land, subdivide and develop the Land into forty-two
(42) single family attached lots (individually a “Lot” and collectively, the
“Lots”), and develop the infrastructure for the Project (hereinafter defined)
and (ii) a construction line of credit in the maximum principal amount of Three
Million Five Hundred Thousand and no/100 Dollars ($3,500,000) that may be
outstanding at any one time advanced and re-advanced on a revolving basis for
and on account of materials to be furnished and labor and services to be
performed in connection with the construction of forty-two (42) single family
attached residential Units (hereinafter defined) and certain other improvements
upon the Land (the “Construction Line”), as amended, modified, supplemented and
increased from time to time.

R-3. Simultaneously with the execution and delivery hereof, Borrower has
executed that certain Credit Line Deed of Trust Note dated of even date herewith
in the principal amount of $7,169,000.00 and that certain Credit Line Deed of
Trust and Security Agreement of even date herewith to secure the same.

W I T N E S S E T H:

For and in consideration of these presents, and in further consideration of the
mutual covenants and agreements herein set forth and of the sum of Ten Dollars
($10.00) lawful money of the United States of America by each of the parties to
the other paid, receipt of which is hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

1.0 Definitions. Borrower and Lender agree that, unless the context otherwise
specifies or requires, the following terms shall have the meanings herein
specified, such definitions to be applicable equally to the singular and the
plural forms of such terms and to all genders:



--------------------------------------------------------------------------------

A&D Loan – The non-revolving line of credit from the Lender to the Borrower
evidenced by the Note, to be advanced and repaid pursuant to this Loan Agreement
and secured by the Security Documents to be used to finance a portion of the
Borrower’s cost to acquire the Land, subdivide and develop the Land into
forty-two (42) single family attached building Lots, and develop the
infrastructure for the Project as more particularly set forth in the recitals to
this Loan Agreement.

A&D Loan Funding Termination Date – The Funding Termination Date. The Lender’s
obligation to make any advances out of the A&D Loan shall terminate on the
Funding Termination Date.

Borrower – The party hereinabove designated as such, its successors and assigns.

Building – Each separate building within the Project, each building to be
limited to no more than eight (8) Units.

Commitment - The commitment letter dated December 5, 2013 from Lender to
Borrower in connection with the A&D Loan, the Letters of Credit and the
Construction Line, as the same may be from time to time amended.

Completion Date – For each Unit, the earlier to occur of (i) the date that is
twelve (12) months after the date of the advance of Construction Line funds for
the foundation for a Unit, and (ii) the date such Unit is to be delivered to the
purchaser under a Contract.

Construction Line – The revolving line of credit from the Lender to the Borrower
evidenced by the Note, to be advanced, re-advanced and repaid pursuant to this
Loan Agreement and secured by the Security Documents to be used for the
construction of the Units as more particularly set forth in the recitals to this
Loan Agreement.

Construction Line Funding Termination Date – The Lender’s obligation to make
advances of Construction Line proceeds for any particular Unit shall expire on
the Funding Termination Date for those Units for which the Lender did not issue
its formal Construction Loan commitment prior to the Funding Termination Date.
Construction Line advances for each Construction Loan that the Lender commits to
hereunder shall terminate on the Construction Loan Maturity Date.

Construction Line Maturity Date – The last Construction Loan Maturity Date.

Construction Loan – A non-revolving limited amount that the Lender has committed
to fund under the Construction Line for a specified Unit.

Construction Loan Maturity Date – The date on the earlier to occur of (i) the
date that the Unit is sold, and (ii) the date that is twelve (12) months after
the date of the first advance of Construction Line funds for the Unit.

Consulting Engineer or Progress Inspector - Such person or firm as Lender may
from time to time appoint or designate for purposes related to the inspection of
the progress of the construction of the Improvements, conformity of construction
with the Plans and Specifications, and for such other purposes as to Lender may
from time to time seem appropriate or as may be required by the terms of this
Loan Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Contract - An executed contract of sale for the sale of a Unit, and such
Contract complies with all of the following conditions:

(i) the Contract shall be accompanied by a minimum cash deposit of three percent
(3%) of the Contract purchase price;

(ii) the Contract shall not be subject to any contingencies, including the sale
of the purchaser’s property; and the Contract shall not be subject to
cancellation by the purchaser without loss of the deposit, except for cause or
as may be provided by applicable Virginia statute; and

(iii) the purchaser under the Contract shall be pre-qualified by a reputable
mortgage lender, who shall issue a pre-qualification letter which indicates that
the purchaser will be approved after appropriate verifications for the purchase
money mortgage loan necessary to purchase such Unit.

Deed of Trust - That certain Credit Line Deed of Trust and Security Agreement
made by Borrower to secure Lender, dated of even date herewith, as the same may
from time to time be amended, modified or supplemented.

Environmental Indemnity Agreement The Environmental Indemnity Agreement executed
by the Borrower and Guarantors of even date herewith.

Event(s) of Default - Any of the happenings, events, circumstances or
occurrences described in Article VI of this Loan Agreement.

Funding Termination Date – December 30, 2015 (the “Initial Funding Termination
Date”), or as extended as provided herein. The Initial Funding Termination Date
shall be automatically extended to June 30, 2016 (the “First Extended Funding
Termination Date”), but only if (i) there are no defaults or events which with
the passage of time would constitute a default under the Loan Documents,
(ii) Borrower has satisfied all other terms and conditions required to be
satisfied in the Loan Documents as of the Initial Funding Termination Date,
(iii) Borrower shall have sold and closed on at least ten (10) Units within the
Project as of the Initial Funding Termination Date, and (iv) Borrower pays
Lender a fully earned non-refundable Loan extension fee equal to one-quarter of
one percent (.25%) of the sum of the outstanding principal balance of the A & D
Loan plus the remaining amount available to be funded out of the A & D Loan
Budget as of the Initial Funding Termination Date. The First Extended Funding
Termination Date shall be automatically extended to December 30, 2016 (the
“Second Extended Funding Termination Date”), but only if (i) there are no
defaults or events which with the passage of time would constitute a default
under the Loan Documents, (ii) Borrower has satisfied all other terms and
conditions required to be satisfied in the Loan Documents as of the First
Extended Funding Termination Date, (iii) Borrower shall have sold and closed on
at least eighteen (18) Units within the Project as of the First Extended Funding
Termination Date, and (iv) Borrower pays Lender a fully earned non-refundable
Loan extension fee equal to one-quarter of

 

- 3 -



--------------------------------------------------------------------------------

one percent (.25%) of the sum of the outstanding principal balance of the A & D
Loan plus the remaining amount available to be funded out of the A & D Loan
Budget as of the First Extended Funding Termination Date. The Initial Funding
Termination Date to the extent extended to the First Extended Funding
Termination Date and the Second Extended Funding Termination Date is the
“Funding Termination Date.”

Guarantors – Christopher Clemente, Gregory Benson and Comstock Holding
Companies, Inc., a Delaware corporation and their successors, personal
representatives, devisees and heirs.

Hazardous Materials - Any (i) hazardous wastes and/or toxic chemicals,
materials, substances or wastes occurring in the air, water, soil or ground
water on, under or about the Mortgaged Property as defined by the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (Superfund or
CERCLA), 42 U.S.C. §§ 9601 et seq., the Superfund Amendments and Reauthorization
Act of 1986 (SARA), 42 U.S.C. § 9601(20)(D), the Resource Conservation and
Recovery Act (the Solid Waste Disposal Act or RCRA), 42 U.S.C. §§ 6901 et seq.,
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977 (CWA), 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1966 (CAA), 42
U.S.C. §§ 7401 et seq., the Toxic Substances Control Act (TSCA), 15 U.S.C. §§
2601, et seq., and the National Environmental Policy Act, 42 U.S.C. 4321 et
seq., as these statutes may be amended from time to time, and regulations
promulgated thereunder; (ii) “oil, petroleum, petroleum products, and their
by-products” as defined by the applicable statutes, as amended from time to
time, and regulations promulgated thereunder; (iii) “hazardous substance” as
defined by the applicable statutes, as amended from time to time, and
regulations promulgated thereunder; (iv) substance, the presence of which is
prohibited or controlled by any other applicable federal or state or local
environmental laws, rules, regulations, statutes or ordinances now in force or
hereafter enacted relating to waste disposal or environmental protection with
respect to hazardous, toxic or other substances generated, produced, leaked,
released, spilled or disposed of at or from the Mortgaged Property; and
(v) other substance which by law requires special handling in its collection,
storage, treatment or disposal including, but not limited to, asbestos,
polychlorinated biphenyls (PCBs), urea formaldehyde foam insulation and
lead-based paints, but not including small quantities of such materials present
on the Mortgaged Property in retail containers or other materials used in the
ordinary course of construction activities in compliance with all Environmental
Requirements and Environmental Laws (as defined in the Security Documents).

Hydric Soils - Any soil category upon which construction of Improvements would
be prohibited or restricted under applicable governmental requirements,
including, without limitation, those imposed by the U. S. Army Corp of
Engineers.

Improvements - Any and all buildings, structures, improvements, alterations or
appurtenances now erected or at any time hereafter constructed or placed upon
the Land or any portion thereof and any replacements thereof including without
limitation, all equipment, apparatus, machinery and fixtures of any kind or
character forming a part of said buildings, structures, improvements,
alterations or appurtenances.

 

- 4 -



--------------------------------------------------------------------------------

Indebtedness - All amounts due Lender pursuant to or on account of the Note,
this Loan Agreement or any of the other Loan Documents, including, without
limitation, all principal (including, without limitation, any principal that is
advanced after the date of this Loan Agreement and any principal that is repaid
and re-advanced), interest, late charges, loan fees and all other payments
required to be made by Borrower pursuant to or on account of the Note, this Loan
Agreement or any of the other Loan Documents.

Initial Funding Termination Date – December 30, 2015.

Land - The real property described in Exhibit A attached hereto and by this
reference made a part hereof, as amended, modified, supplemented or increased
from time to time.

Lender - The party hereinabove designated as such, its successors and assigns.

Letters of Credit - The up to $2,000,000 in Letters of Credit which the Lender
has committed to issue for the Borrower’s account for the purpose of providing
surety to the Public Authorities for the completion of certain Improvements to
the Land.

Loan(s) - Individually, the A&D Loan or the Construction Line, as the case may
be, and collectively, the A&D Loan and the Construction Line.

Loan Documents – The Note, this Loan Agreement, the Deed of Trust and all other
documents executed by the Borrower and/or the Guarantors evidencing, guarantying
or securing the Loans.

Mortgaged Property - The property described as such in the Deed of Trust, as
amended, modified, supplemented or increased from time to time.

Note - The Credit Line Deed of Trust Note made by Borrower to the order of
Lender dated of even date herewith in the principal amount hereinabove recited,
as the same may from time to time be amended, modified or supplemented.

Obligations - Any and all of the covenants, warranties, representations,
agreements, promises and other obligations (other than the Indebtedness) made or
owing by Borrower or others to Lender pursuant to or as otherwise set forth in
the Note or the Loan Documents.

Plans and Specifications - Any and all plans and specifications prepared for
Borrower in connection with the construction of the Improvements and approved in
writing by Lender, as the same may from time to time be amended with the prior
written approval of Lender.

Pre-sold Unit – A Unit subject to a Contract.

Project – The Land, the consolidation and re-subdivision of the Land into the
Lots, the site development of the Land, and the construction of the Improvements
and the Units are collectively hereinafter referred to as the Project.

 

- 5 -



--------------------------------------------------------------------------------

Public Authorities – Loudoun County, Virginia and any other public, municipal or
quasi-municipal entity having jurisdiction over the Land and the Improvements to
be constructed thereon.

Security Documents - The Deed of Trust, the Environmental Indemnity Agreement,
and any other instrument or instruments described or characterized as such in
the Deed of Trust, as the same may from time to time be amended, modified or
supplemented.

Speculative Unit – A Unit not subject to a Contract including all model Units.

Title Company – Superior Title Services, LC as the approved agent of Stewart
Title Guaranty Company that will handle the closings of the Loans.

Unit – An individual single family attached townhouse, together with all common
elements appurtenant thereto and the physical Improvements constructed, or being
constructed, as a single family attached residence within the identified legal
boundaries of an individual Lot.

ARTICLE II

THE LOANS - ADVANCES AND REPAYMENTS;

LETTER OF CREDIT FACILITY

2.0 The Loans. Lender agrees to advance proceeds of the Loans to Borrower,
subject to the terms and conditions herein set forth and in accordance with the
cost breakdown, budget (the “Budget”) and/or draw schedule attached hereto as
Exhibit B and incorporated herein by reference, as amended from time to time by
Lender.

2.1 Applications for Advances. Borrower shall make applications for advances of
Loan proceeds from Lender on the forms that Lender approves in writing. Borrower
shall make each such application at least five (5) business days before the
advance shall be called for, in order to permit Lender to make such inspections
as it shall from time to time consider appropriate. Lender shall perform the
construction progress inspections of the Units within the Mortgaged Property
(including inspections of the foundations). Borrower shall pay to Lender all
inspection fees and expenses incurred by Lender prior to or at the time of the
advance requested for each visit by Lender to inspect the construction progress
of the Units. Each application for an advance of Loan proceeds shall be in such
form and include such detail as Lender may require. Provided such inspections
are satisfactory, Borrower shall be permitted two (2) advances or draws of the
proceeds of the Loans each calendar month.

2.2 Funding Limitations. Except as specifically limited in this Loan Agreement,
prior to the A&D Loan Funding Termination Date, Borrower shall have the right to
borrow and repay, but not to re-borrow, from time to time, up to a maximum
principal amount of Three Million Six Hundred Sixty-Nine Thousand and no/100
Dollars ($3,669,000.00) for budgeted and approved Land Acquisition, Soft Costs,
Development and Interest carry expenses as more particularly set forth in the
Budget. Except as specifically limited in this Loan Agreement, prior to the
Construction Line Funding Termination Date, Borrower shall have the right to
borrow, repay and re-borrow on a revolving basis an amount not to exceed Three
Million Five Hundred Thousand and no/100

 

- 6 -



--------------------------------------------------------------------------------

Dollars ($3,500,000.00) that may be outstanding at any one time for the Hard
Construction costs of the Units pursuant to the Budget. Lender shall not be
obligated to advance A&D Loan proceeds or Construction Line proceeds if (i) an
Event of Default exists hereunder; (ii) Lender has made demand for any payment
under the Note which remains unpaid; or (iii) any conditions precedent to such
advance set forth in this Loan Agreement has not been satisfied in Lender’s
judgment. Subject to the preceding conditions, Lender agrees to make advances in
amounts not to exceed the following amounts:

(a) Land Acquisition Advance: $944,000.

(b) Land Acquisition, Soft Costs, Development Costs and Interest Reserve
Advances: The combined A&D Loan advances shall not exceed the sum of the “as-is”
appraised value of the Land and the lesser of: (i) fifty-five percent (55%) of
the “as-developed” appraised value of the finished Units on a gross value basis,
or (ii) sixty-seven percent (67%) of the “as-developed” appraised value of the
finished Units on a discounted cash flow basis. In no event shall the Lender
advance more than $3,669,000 in the aggregate, on a non-revolving basis, for
Land Acquisition, Soft Costs, Development Costs and Interest on the A&D Loan.
The Lender shall automatically advance funds out of the $250,000 Interest
Reserve to cover the interest expense on the A&D Loan on a monthly basis when
interest is due under the Note as to the A&D Loan. The funds set aside in the
Interest Reserve shall not be advanced for any other purpose than to cover the
actual interest expense accruing on the A&D Loan.

(c) Construction Loan Advances: Construction Loan advances shall not exceed the
lesser of (i) seventy-three percent (73%) of the “as-if completed” appraised
value of a Unit on a gross sale price basis when added to the committed amount
under the A&D Loan allocated to the Unit, (ii) eighty percent (80%) of the
“as-if completed” appraised value of a Unit on a discounted cash flow basis when
added to the committed amount under the A&D Loan allocated to the Unit, and
(iii) one hundred percent (100%) of the actual construction costs of the
finished Unit. The maximum amount of construction advances that may be
outstanding at any one time during the term of the Construction Line shall not
exceed $3,500,000.

(d) Funding Termination: Lender shall not be obligated to advance any A&D Loan
proceeds after the A&D Loan Funding Termination Date. Lender shall not be
obligated to advance any Construction Loan proceeds after the Construction Loan
Maturity Date.

2.3 Conditions Precedent to Loan Closing and funding of the A&D Loan and
issuance of Letters of Credit: Lender shall not be obligated to close the Loans,
make any advance of A&D Loan proceeds hereunder, make any advances out of the
Interest Reserve, or cause the Letters of Credit to be issued unless the
following conditions have been satisfied:

(a) The Note, this Loan Agreement, the Deed of Trust and the other Loan
Documents shall have been properly executed and delivered to Lender (except that
only a copy of the fully executed Deed of Trust shall be delivered to Lender).
Borrower shall deliver the original fully executed and acknowledged Deed of
Trust and other Loan Documents that Lender requires to be recorded or filed to
secure the Indebtedness and Obligations (the “Loan Recordation Documents”) to
the Title Company in final form required for recordation in the appropriate land
records and the

 

- 7 -



--------------------------------------------------------------------------------

Title Company shall record the fully executed Loan Recordation Documents
immediately after the recordation of the deed conveying the Land from the seller
of the Land to Borrower. If the Title Company is unable to record the Loan
Recordation Documents on or before 5:00 p.m., January 6, 2014 (the “Recordation
Deadline”), then (i) Lender’s obligation to provide the Loans to Borrower shall
immediately terminate on the Recordation Deadline without further notice, grace
or opportunity to cure such that Lender’s obligations under the Loan Documents
shall be of no further force and effect thereafter, and (ii) the Title Company
shall refund the entire amount of Lender’s preliminary advance of the A&D Loan
that Lender wired to the Title Company as held by the Title Company in escrow
pending recordation of the Loan Recordation Documents to the Lender before 5:00
p.m. on January 7, 2014. All of Lender’s fees and expenses including, but not
limited to, the fees and expenses of Lender’s legal counsel shall be fully
earned, non-refundable and retained by Lender and its legal counsel to Borrower
if the Loans terminate for failure to record the Loan Recordation Documents by
the Recordation Deadline.

(b) Borrower shall have deposited with the Title Company in currently available
funds the amount set forth on Line 303 of the settlement statement as approved
by Lender, the receipt of which the Title Company shall confirm to Lender.

(c) Lender shall have received a paid policy of title insurance (ALTA Standard
Form “B” Loan Policy - Current Edition) or a valid and enforceable commitment to
issue the same, together with such reinsurance agreements and direct access
agreements as may be required by Lender, from a company or companies
satisfactory to Lender in the amount of the Loans and which may be endorsed or
assigned to the successors and assigns of Lender without additional cost,
insuring the lien of the Deed of Trust to be a valid first lien on the Mortgaged
Property, free and clear of all defects, exceptions and encumbrances except such
as Lender and its counsel shall have approved, and which otherwise complies with
the applicable requirements of the Commitment.

(d) Lender shall have received advice, in form and substance and from a source
satisfactory to Lender, to the effect that a search of the applicable public
records discloses no conditional sales contracts, chattel mortgages, leases of
personalty, financing statements or title retention agreements filed or recorded
against the Mortgaged Property except such as Lender shall have approved.

(e) Lender shall have received all policies or certificates of insurance
required by the terms of the Commitment and the other Loan Documents to be in
effect from a company or companies and in form and amount satisfactory to
Lender, together with written evidence, in form and substance satisfactory to
Lender, that all fees and premiums due on account thereof have been paid in
full.

(f) Lender shall have received a separate policy of flood insurance in the face
amount of the Note or the maximum limit of coverage available with respect to
the Mortgaged Property, whichever is the lesser, from a company or companies
satisfactory to Lender and written in strict conformity with the Flood Disaster
Protection Act of 1973, as amended, and all applicable regulations adopted
pursuant thereto; provided, however, that in the alternative Borrower may supply
Lender with written evidence, in form and substance satisfactory to Lender, to
the effect that such flood insurance is not available with respect to the
Mortgaged Property, or Borrower may provide to Lender the certificate of a
professional engineer that the Mortgaged Property is not within a flood hazard
area.

 

- 8 -



--------------------------------------------------------------------------------

(g) Lender shall have received a current survey of the Land, certified to Lender
by a registered land surveyor of the jurisdiction in which the Land is located,
which plat of survey shall clearly designate at least (i) the location of the
perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way, alleys, streams, waters, paths and encroachments;
(iii) the location of all building restriction lines and set-backs, however
established; (iv) the location of any streets or roadways abutting the Land; and
(v) the then “as-built” location of the Improvements and the relation of the
Improvements by courses and distances to the perimeter of the Land, building
restriction lines and set-backs, all in conformity with the most recent Minimum
Standard Detail Requirements for Land Title Surveys adopted by the American
Congress on Surveying and Mapping.

(h) Lender shall have received true and complete copies of all organizational
documents of Borrower, appropriate resolutions authorizing the acceptance of the
Loans by Borrower and the execution of the Note and all Loan Documents,
appropriate certificates of incumbency and an opinion letter from counsel for
Borrower and the Guarantors, which is acceptable to Lender in all respects.

(i) Lender shall have received and approved an appraisal of the Mortgaged
Property that complies with the applicable requirements of the Commitment.

(j) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all municipalities and utility companies
having or claiming jurisdiction to the effect that all utility services in
sufficient quantities necessary for the occupation of the Improvements to be
constructed upon the Land, are available for connection and use at the
boundaries of the Land, including, without limitation, telephone service, water
supply, storm and sanitary sewer facilities, natural gas and electric
facilities.

(k) Lender shall have received from Borrower written evidence, in form and
substance reasonably satisfactory to Lender, to the effect that no development
work of any kind has commenced upon the Land and no materials (financed with the
proceeds of the Loans) have been placed or stored upon the Land prior to the
recordation of the Deed of Trust among the land records where the Land is
located unless the same shall be fully insured against by the title insurance
company.

(l) Lender shall have received soil reports that shall (i) demonstrate that the
soil conditions of the Land are suitable for the construction of the
Improvements, and (ii) evidence to Lender’s reasonable satisfaction that there
are no Hydric Soils on the Mortgaged Property.

(m) Lender shall have received a satisfactory Phase I environmental site
assessment report on the Land.

(n) Borrower shall have fully complied with any other applicable requirements of
the Commitment.

 

- 9 -



--------------------------------------------------------------------------------

(o) Borrower and Guarantors shall have provided Lender with their current
financial statements and tax returns for the prior two (2) fiscal years in form
and substance satisfactory to Lender.

(p) Borrower shall have established a deposit relationship with Cardinal Bank
and shall maintain such deposit relationship through the Maturity Date through
which all Loan advances and Borrower’s funds pertaining to the development of
the Lots and the construction of the Units shall be maintained and flow.

2.4 Conditions Precedent to Advances of Hard Development Costs and Contingency
out of A&D Loan Budget. Lender shall not be obligated to make any advances of
A&D Loan proceeds hereunder out of the Hard Development Costs and Contingency
categories within the A&D Loan Budget, unless the conditions described in
Section 2.3 remain satisfied, and the following conditions have been satisfied
with respect:

(a) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all Public Authorities having or claiming
jurisdiction to the effect that all grading, building, construction and other
permits and licenses necessary or required in connection with the development of
the Lots have been validly issued for the work being performed for such draw
request; that all applicable fees and bonds (whether posted by Borrower or its
seller) required in connection therewith have been paid in full or posted, as
the circumstances may require, including, but not limited to, those fees to be
financed by the Lender and the Letters of Credit to be issued by Lender in
accordance with the terms of this Loan Agreement

(b) All work completed at the time of the application for advance has been
performed in a good and workmanlike manner; or all work completed at the time of
the application for advance has been performed in a good and workmanlike manner
and all materials and fixtures usually furnished and installed at that stage of
development have been furnished and installed.

(c) No Event of Default which has not been cured has occurred under the Note or
any of the other Loan Documents and no act has occurred which, with the passage
of time after due notice, would become an Event of Default.

(d) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities having or claiming jurisdiction has been duly
inspected and approved by such Public Authorities and by any rating or
inspection organization, bureau, association or office having or claiming
jurisdiction.

(e) Lender shall have received a notice of title continuation or an endorsement
to the title insurance policy heretofore delivered, indicating that since the
last preceding advance, there has been no change in the status of title and no
survey exceptions or other exceptions not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy to an amount equal to the total advances made as of the date of the
advance then being made if the policy does not by its terms provide for such an
increase.

 

- 10 -



--------------------------------------------------------------------------------

(f) The representations and warranties made in Article III of this Loan
Agreement shall be true and correct, in all material respects, on and as of the
date of the advance with the same effect as if made on such date.

(g) Lender shall have received acknowledgments of payment and releases of liens
and rights to claim liens for work performed or materials delivered through the
date of the last preceding advance and concurrently with the final advance. All
such acknowledgments and releases shall be in form and substance satisfactory to
Lender and the title insurance company that has insured the title to the
Mortgaged Property.

(h) Borrower shall have provided Lender with a list of the names of the
architect, the engineer and all contractors and materialmen (the “Contractors”)
that will perform work or supply materials in connection with the development of
the Lots and the construction of the Improvements, together, to the extent
available, with complete copies of the executed contracts for such work.

(i) Borrower shall have provided Lender with a set of detailed Plans and
Specifications for all site development work, architectural, structural,
mechanical, plumbing, electrical, site development and other work for or in
connection with the Project.

(j) Lender shall have received copies of the recorded subdivision plat of the
Mortgaged Property creating a minimum of forty-two (42) single family attached
Lots.

(k) Borrower shall provide Lender with the final site plan for the Project as
approved by all necessary Public Authorities.

(l) All other terms and conditions of the Loan Documents required to be met as
of the date of the particular advance of Loan proceeds shall have been met to
the satisfaction of Lender.

2.5 Conditions Precedent to Construction Line Advances. Lender shall not be
obligated to make any advances of out of the Construction Line, unless the
conditions described in Sections 2.3 and 2.4 remain satisfied, and the following
conditions have been satisfied with respect to the Unit or Units for which the
Construction Line advance is being requested:

(a) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all Public Authorities to the effect that
all grading, building, construction and other permits and licenses necessary or
required in connection with the construction of the Improvements have been
validly issued for the work being performed for such draw request; that all
applicable fees and bonds (whether posted by Borrower or its seller) required in
connection therewith have been paid in full or posted, as the circumstances may
require, including, but not limited to, those fees to be financed by the Lender
and the Letters of Credit to be issued by Lender in accordance with the terms of
this Loan Agreement.

(b) All work completed at the time of the application for advance has been
performed in a good and workmanlike manner; or all work completed at the time of
the application for advance has been performed in a good and workmanlike manner
and all materials and fixtures usually furnished and installed at that stage of
construction have been furnished and installed.

 

- 11 -



--------------------------------------------------------------------------------

(c) No Event of Default which has not been cured has occurred under any of the
Loan Documents and no act has occurred which, with the passage of time after due
notice, would become an Event of Default.

(d) The Improvements for which the advance is being requested have not been
materially damaged by fire or other casualty unless Borrower shall have received
the proceeds of insurance sufficient in the judgment of Lender to effect a
satisfactory restoration of such Improvements and to permit the completion
thereof on or prior to the Completion Date.

(e) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities has been duly inspected and approved by such
Public Authorities and by any rating or inspection organization, bureau,
association or office having or claiming jurisdiction.

(f) Lender shall be satisfied, based upon the advice of the Consulting Engineer
or Progress Inspector, that each Unit can be completed by a date no later than
the Completion Date for that Unit with the balance of the Construction Loan
proceeds committed to that Unit then held by Lender and available for advance
for those purposes pursuant to the terms of this Loan Agreement and with other
funds which Lender is reasonably satisfied are available to Borrower for those
purposes.

(g) Lender shall have received a notice of title continuation or an endorsement
to the title insurance policy heretofore delivered, indicating that since the
last preceding advance, there has been no change in the status of title and no
survey exceptions or other exceptions not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy to an amount equal to the total advances made as of the date of the
advance then being made if the policy does not by its terms provide for such an
increase.

(h) In the case of the first advance of Construction Line proceeds following the
completion of the foundation and footings of a Building, Lender shall have
received a plat of survey certified to Lender from a land surveyor registered in
Virginia, which plat of survey shall clearly designate the then “as built”
location of the foundation of the Building and the relationship of the
foundation by courses and distances to the perimeter of the parcel on which the
Building is situated and any building restriction lines and set-backs applicable
to the Building, which survey shall be in conformity with the requirements set
forth in Section 2.3 (f) hereof.

(i) The representations and warranties made in Article III of this Loan
Agreement shall be true and correct, in all material respects, on and as of the
date of the advance with the same effect as if made on such date.

 

- 12 -



--------------------------------------------------------------------------------

(j) Lender shall have received evidence, which is reasonably satisfactory to
Lender, of compliance with all zoning, subdivision, environmental and other
laws, ordinances, rules, regulations and restrictions affecting construction of
the Improvements.

(k) Lender shall have received acknowledgments of payment and releases of liens
and rights to claim liens for work performed or materials delivered through the
date of the last preceding advance and concurrently with the final advance. All
such acknowledgments and releases shall be in form and substance satisfactory to
Lender and the title insurance company that has insured the title to the
Mortgaged Property.

(l) The Borrower shall provide Lender with a final draw schedule for the Hard
Construction advances in form and substance approved by the Lender.

(m) Lender shall have received a detailed construction budget on forms approved
by Lender detailing the costs to construct the Improvements.

(n) All other terms and conditions of the Loan Documents that must be satisfied
as of the date of the particular advance of Construction Loan proceeds shall
have been satisfied to the Lender’s satisfaction.

2.6 Additional Conditions Precedent to Final Advance. Lender shall not be
obligated to make the final advance of Loan proceeds with respect to the Land,
the Improvements or any Unit included within the Project unless the conditions
described in Section 2.3 and Section 2.4 and the following additional conditions
have been satisfied with respect to the Land, the Improvements or the Unit:

(a) Lender has been satisfied that all construction has been satisfactorily
completed in a good and workmanlike manner;

(b) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities has been duly inspected and approved by such
Public Authorities and by any rating or inspection organization, bureau,
association or office having or claiming jurisdiction;

(c) To the extent that any such certificate is a condition to the lawful use and
occupancy of the subject Improvements, Lender has received evidence satisfactory
to it that the requisite certificate of use and occupancy for permanent
occupancy of such Improvements has been validly issued; however, such a
certificate shall be not required for any model houses;

(d) All other terms and conditions of the Loan Documents required to be met as
of the date of the final advance of Construction Loan proceeds for the
applicable Unit shall have been met to the satisfaction of Lender.

2.7 Trust Funds. Borrower will receive the advances to be made hereunder and
will hold the right to receive the same as a trust fund for the purpose of
paying the cost of the acquisition and development of the Land and the
construction of the Improvements, and Borrower agrees not to expend any part of
the proceeds of the Loans for any purpose except in connection with the uses and
purposes provided for in this Loan Agreement without the prior written consent
of Lender.

 

- 13 -



--------------------------------------------------------------------------------

2.8 Advances to Others for Account of Borrower. At the option of Lender, Lender
may apply amounts due hereunder to the satisfaction of the conditions of the
Commitment, the Note or the Loan Documents and any amounts so applied shall be
part of the Loans and shall be secured by the Deed of Trust. Advances requested
by Borrower shall be made directly to Borrower unless and until Borrower is in
default hereunder or under any other Security Document. If Borrower is in
default hereunder or under any other Security Document, then at the option of
Lender, and without limiting the generality of the foregoing, Lender may make
advances directly to the title insurance company or any subcontractor or
materialman, or to any of them jointly, and the execution hereof by Borrower
shall, and hereby does, constitute an irrevocable authorization, if Borrower is
in default hereunder or under any other Loan Documents, to so advance the
proceeds of the Loans. No further direction or authorization from Borrower shall
be necessary to warrant such direct advances and all such advances shall satisfy
pro tanto the obligations of Lender hereunder and shall be secured by the Deed
of Trust as fully as if made to Borrower, regardless of the disposition thereof
by the party or parties to whom such advance is made.

2.9 Additional Funds. If the inspections performed on behalf of Lender project
that the remaining cost to complete the Improvements or a particular Unit will
exceed the total remaining amount of Loan proceeds to be provided by Lender for
the Improvements or that Unit, Lender shall not advance any more Loan proceeds
for the Improvements or that Unit until Borrower has deposited with Lender the
difference between the total remaining cost to complete the Improvements or that
Unit (including sufficient funds to pay interest for the remaining term of the
Loans) and the total remaining amount of the Loan proceeds for the Improvements
or that Unit. This provision will apply whenever the total remaining cost to
complete the Improvements or a Unit exceeds the total remaining Loan proceeds
for the Improvements or the particular Unit. Therefore, if the projected total
remaining costs to complete the Improvements or a Unit continues to increase
after the first time that it exceeds the total amount of the remaining Loan
proceeds for the Improvements or the Unit, Borrower shall deposit the
incremental increase before Lender advances any more Loan proceeds for the
Improvements or the particular Unit. The determination of the total remaining
cost to complete the Improvements and each Unit shall be made by Lender.

2.10 Assignments. Borrower agrees not to transfer, assign, pledge or hypothecate
any right or interest in any payment or advance due pursuant to this Loan
Agreement, or any of the other benefits of this Loan Agreement, without the
prior written consent of Lender. Any assignment made or attempted by Borrower
without the prior written consent of Lender shall be void. No consent by Lender
to an assignment by Borrower shall release Borrower as the party primarily
obligated and liable under the terms of this Loan Agreement unless Borrower
shall be released specifically by Lender in writing. No consent by Lender to an
assignment shall be deemed to be a waiver of the requirement of prior written
consent by Lender with respect to each and every further assignment and as a
condition precedent to the effectiveness of such assignment.

2.11 Liability of Lender. Lender shall in no event be responsible or liable to
any person other than Borrower for the disbursement of or failure to disburse
the proceeds of the Loans or any part thereof, and no subcontractor, laborer or
material supplier shall have any right or claim against Lender under this Loan
Agreement or the administration thereof.

 

- 14 -



--------------------------------------------------------------------------------

2.12 Speculative Units and Construction Limitations. The Borrower may have not
more than eight (8) Speculative Units for which construction has commenced
within the Project. Model Units shall be considered Speculative Units for the
purpose of these limitations and Borrower shall have no more than two (2) Model
Units at any time during the term of the Loans. The Borrower shall have no more
than sixteen (16) Units or four (4) Buildings under construction at any one time
during the term of the Loans. The Lender may, but shall not be obligated to,
advance Loan proceeds to fund the development or construction costs for any
Units during any period when the maximum limit of Speculative Units is exceeded.
Borrower shall provide Lender with the information Lender requests with respect
to Lender’s review of each proposed Building and Borrower shall not commence
construction of a Building until it has obtained Lender’s prior approval.

2.13 Loan Fees. Lender’s obligation to make advances of the A&D Loan shall be
contingent upon Borrower’s payment to Lender of a fully earned non-refundable
$36,600 loan fee for the A&D Loan which shall be paid to the Lender at the Loan
closing and shall be fully earned when paid. Lender’s obligation to make
advances and re-advances out of the Construction Line for any Unit shall be
contingent upon Borrower’s payment to Lender of a fully earned non-refundable
Construction Line loan fee per Unit equal to one half of one percent (0.5%) of
the total amount of the Construction Line committed to be advanced for the Unit
that the Borrower shall pay Lender at the time of the first advance of
Construction Line proceeds for each Unit.

2.14 Loan Repayment. On the A&D Loan Funding Termination Date, the Borrower
shall pay all principal and accrued and unpaid interest and costs for that
portion of the A&D Loan that the Lender has allocated to those Units for which
the Lender has not committed Construction Loans as of the A&D Loan Funding
Termination Date. For all other Units, the Borrower shall pay all principal and
accrued and unpaid interest and costs for the A&D Loan allocated to a particular
Unit and the Construction Loan for such Unit on or before the Construction Loan
Maturity Date applicable to the Unit. Nothing in this Loan Agreement or the
Commitment shall impose upon or imply that Lender has any obligation to extend
the A&D Loan Funding Termination Date, the Construction Line Funding Termination
Date, or any Construction Loan Maturity Date, the decision to extend any of
those dates being within the sole and absolute discretion of the Lender.

2.15 Letter of Credit Facility. On the basis of the representations, warranties
and covenants this day made by Borrower in the Loan Documents and subject to
satisfaction of the conditions herein set forth, Lender shall issue the Letters
of Credit in favor of the Public Authorities pursuant to the facility schedule
approved by Lender (the “Schedule”) and on the following terms and conditions:

(a) The Lender agrees, subject to the terms and conditions of this Loan
Agreement, to issue the Letters of Credit for the account of the Borrower from
time to time, pursuant to the Schedule. The total aggregate amount of the
Letters of Credit that the Lender will issue shall not exceed Two Million
Dollars ($2,000,000). The obligation of the Lender to issue any Letters of
Credit under this Letter of Credit Facility shall expire on that date that is

 

- 15 -



--------------------------------------------------------------------------------

twenty-four (24) months from the date of this Loan Agreement, unless extended in
writing by Lender in its sole discretion. The initial term of a Letter of Credit
shall not exceed twenty-four (24) months and will be renewable automatically
(but only if no Event of Default has occurred and remains uncured as of the date
of the renewal) for additional twelve (12) month periods to the extent that the
Public Authorities require the extension of the applicable Letter of Credit. In
no event shall the Lender be obligated to issue or extend a Letter of Credit
that would expire after December 30, 2016. Each Letter of Credit will be issued
for the benefit of the Public Authority to secure the Borrower’s obligations to
construct the Improvements required by the Public Authorities in connection with
their approval of the Project.

(b) Each request for a Letter of Credit must be made in writing by an authorized
representative of Borrower and must be accompanied by an appropriately completed
Letter of Credit Agreement in form acceptable to Lender in its sole discretion,
executed by the Borrower, which must be received by the Lender not less than
five (5) business days prior to the date on which the Letter of Credit is to be
issued. The purpose, form, amount and term of each Letter of Credit shall be
subject to the Lender’s approval, in its sole discretion.

(c) The Borrower agrees to pay to the Lender a non-refundable commission payable
in advance on the date the Letter of Credit is issued or renewed and on each
anniversary date of the Letter of Credit after such issuance or renewal equal to
one and one-half percent (1.5%) of the face amount of the Letter of Credit on
each date. The Borrower shall immediately reimburse the Lender on demand for any
drawings paid by the Lender under a Letter of Credit. The Borrower’s
reimbursement obligations with respect to draws on a Letter of Credit shall bear
interest at a rate equal to the non-default rate of interest then being charged
Borrower under the Note plus three percent (3%) (computed for the actual number
of days during which any Letter of Credit is drawn upon and the Lender remains
unreimbursed), which interest shall be payable on demand. The Borrower’s
reimbursement obligations shall, until paid, be treated as outstanding advances
under the Loan, and shall be secured by the Deed of Trust.

(d) Each request for a Letter of Credit shall identify the portion of the
Project to which the Letter of Credit is attributable, be in the form of a
requisition, in form and substance satisfactory to and approved by Lender, and
shall be accompanied by, and shall itself constitute, a certification by
Borrower that all representations and warranties of Borrower and Guarantors in
the Loan Documents remain true in all material respects as of the time of such
request, and that no material adverse change in Borrower’s or any of the
Guarantor’s respective financial conditions has occurred since the immediately
preceding issuance of a Letter of Credit.

(e) In no event will Lender be required to issue any Letter of Credit hereunder,
or otherwise, if (i) an event shall have occurred which, with the passage of
time or the giving of notice, or both, could constitute an Event of Default
under (A) the Loan Documents; or (B) any financing junior (or subordinate) to
the Deed of Trust and the Note secured thereby; or (C) any loan document
evidencing or securing any other loan from Lender to Borrower or to any of the
Guarantors, or (ii) Lender at any time determines, in its sole discretion, that
the proceeds of the Loans remaining to be advanced are insufficient to complete
the Project in accordance with the plans and specifications.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.0 Representations and Warranties by Borrower. Borrower hereby represents and
warrants to Lender, as of the date of the first advance of Loan proceeds and at
all times thereafter, that:

3.1 Plans and Specifications. No work associated with the construction of the
Improvements will be commenced by Borrower unless and until the Plans and
Specifications are satisfactory to Borrower and Lender and, to the extent
required by applicable law and any effective restrictive covenants, have been
approved by all Public Authorities and by the beneficiaries of any such
restrictive covenants, respectively.

3.2 Permits. No work associated with the development of the Land or the
construction of the Improvements will be commenced by Borrower unless and until
all grading, building, construction and other permits necessary or required in
connection with the commencement of the construction of the Improvements have
been validly issued and all fees and bonds (whether posted by Borrower or its
seller) required in connection therewith have been paid or posted, as the
circumstances may require.

3.3 Utilities. All utility services necessary for the construction of the
Improvements and the operation thereof for their intended purpose are available
at the boundaries of the Land, or there are easements in place which will allow
Borrower to extend utility services to the boundaries of the Land, including,
without limitation, telephone service, water supply, storm and sanitary sewer
facilities, and natural gas or electric facilities.

3.4 Access - Roads. All roads and other access necessary for the construction
and full utilization of the Improvements for their intended purposes have either
been completed or the necessary rights of way therefor have either been acquired
by the appropriate Public Authorities or have been dedicated (or will be
dedicated) to public use and has been or will be accepted by such Public
Authorities or have been or will be created by recorded easement and all
necessary steps have been taken or will be taken by Borrower or such Public
Authorities to assure the complete construction and installation thereof by a
time no later than the Completion Date.

3.5 Other Liens. Except as otherwise provided for in the Loan Documents,
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on the Mortgaged
Property.

3.6 Financial Statements. The Borrower’s financial statements heretofore
delivered to Lender are true and correct in all material respects, have been
prepared in accordance with sound accounting practices consistently applied, and
fairly present the respective financial conditions of the subjects thereof as of
the respective dates thereof. No material adverse change has occurred in the
Borrower’s financial condition reflected therein since the respective dates
thereof and no material additional liabilities have been incurred by Borrower
since the date thereof other than the borrowing contemplated herein or as
approved in writing by Lender.

 

- 17 -



--------------------------------------------------------------------------------

3.7 Defaults. There is no Event of Default on the part of Borrower under the
Loan Documents and no event has occurred and is continuing which, with notice or
the passage of time or both, would constitute an Event of Default under the Loan
Documents.

3.8 Compliance in Zoning. The current or anticipated use of the Mortgaged
Property complies with applicable zoning ordinances, regulations and restrictive
covenants affecting the Land, all use requirements of any Public Authority have
been satisfied, and no violation of any law or regulation exists with respect
thereto.

ARTICLE IV

AFFIRMATIVE COVENANTS

4.0 Affirmative Covenants. Borrower hereby affirmatively covenants and agrees as
follows:

4.1 Construction. Borrower shall promptly commence construction of the
Improvements in accordance with the terms and provisions of this Loan Agreement
and will pursue the same in good faith with diligence and continuity in
accordance with the Plans and Specifications.

4.2. Approval and Permits. No work associated with the construction of the
Improvements shall be commenced by Borrower unless and until the Plans and
Specifications have been approved by Lender and, to the extent required by
applicable law or any effective restrictive covenant, by all Public Authorities
and by the beneficiary of any such restrictive covenant, and unless and until
all building, construction and other permits necessary or required in connection
with the commencement of the construction of the Improvements have been validly
issued and all fees and bonds (whether posted by Borrower or its seller)
required in connection therewith have been paid or posted, as the circumstances
may require.

4.3 Completion. Construction of a Unit shall be completed by Borrower on or
before the Completion Date, free and clear of all liens and claims of liens for
materials supplied and for services or labor performed in connection with the
construction of the Unit.

4.4 Compliance with Laws - Encroachments. The Improvements shall be constructed
by Borrower in strict accordance with all applicable (whether present or future)
laws, ordinances, rules, regulations, requirements and orders of any Public
Authority. The Improvements shall be constructed entirely on the Land and will
not encroach upon any easement or right-of-way, or upon the land of others.
Construction of the Improvements shall be wholly within all applicable building
restriction lines and set-backs, however established, and shall be in strict
accordance with all applicable use or other restrictions and the provisions of
any prior agreements, declarations, covenants and all applicable zoning and
subdivision ordinances and regulations.

4.5 Surveys. Upon Lender’s request from time to time, as construction progresses
and upon the completion of the construction of the Improvements, Borrower shall
furnish Lender with a plat of survey, currently certified to Lender by a
registered land surveyor of the jurisdiction in which the Land is located, which
plat of survey shall clearly designate at least (i) the location of the
perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way,

 

- 18 -



--------------------------------------------------------------------------------

alleys, streams, waters, paths and encroachments; (iii) the location of all
building restriction lines and set-backs, however established; (iv) the location
of any streets or roadways abutting the Land; and (v) the “as-built” location of
the Improvements and the relation of the Improvements by courses and distances
to the perimeter of the Land, building restriction lines and set-backs.

If at any time Borrower is required to furnish a plat of survey to Lender
pursuant to the terms of this Loan Agreement, Borrower shall also furnish an
original print thereof to the title insurance company and such plat of survey
shall not be sufficient for purposes of this Loan Agreement unless and until the
title insurance company shall advise Lender, by endorsement to the title
insurance policy or otherwise, that the plat of survey discloses no violations,
encroachments or other variances from applicable set-backs or other restrictions
except such as Lender and its counsel shall approve, such approval not to be
unreasonably withheld. All such plats of survey shall conform to the most recent
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping.

4.6 Inspections; Cooperation; Payment of Consulting Engineer. Borrower shall
permit Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) no more than twice
per month to enter upon the Land and to inspect the Improvements and any and all
materials to be used in connection with the construction of the Improvements and
to examine all detailed plans and shop drawings and similar materials relating
to the construction of the Improvements, during ordinary business hours.
Borrower will at all times cooperate and use its reasonable good faith efforts
to cause each and every of its subcontractors and materialmen to cooperate with
Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) in connection with or
in aid of the performance of Lender’s functions under this Loan Agreement. The
fees of any Consulting Engineer or Progress Inspector engaged or employed by
Lender in connection with or in aid of the performance of Lender’s functions
under this Loan Agreement shall be paid by Borrower.

4.7 Vouchers and Receipts. Borrower will furnish to Lender, promptly on demand,
any contracts, bills of sale, statements, receipted vouchers or agreements
pursuant to which Borrower has any claim of title to any materials, fixtures or
other articles delivered or to be delivered to the Land or incorporated or to be
incorporated into the Improvements. Borrower will furnish to Lender, promptly on
demand, a verified written statement, in such form and detail as Lender may
reasonably require, showing all amounts paid and unpaid for labor and materials
and all items of labor and materials to be furnished for which payment has not
been made and the amounts to be paid therefor.

4.8 Payments for Labor and Materials. Borrower will pay when due all bills for
materials supplied and for services or labor performed in connection with the
construction of the Improvements, subject to Borrower’s contest rights set forth
in Section 4.6 of the Deed of Trust.

4.9 Correction of Construction Defects. In the event there are any defects in
the work or any material departures or deviations from the plans and
specifications not approved by Lender, as such defects, departures or deviations
are certified to Lender by an outside engineer chosen by Lender, then promptly
following any demand by Lender, Borrower will correct or cause the correction of
such defects, departures or deviations.

 

- 19 -



--------------------------------------------------------------------------------

4.10 Insurance. The original policy or policies of insurance, a certified true
copy thereof and an original endorsement to the policy or policies of insurance
issued by the approved insurance company that endorses the policy or policies to
add the Lender as the mortgagee, loss payee and/or additional insured as its
interests may appear shall be deposited with Lender (the “Endorsement”),
together with a paid receipt for the premiums thereunder for at least the
quarterly period following the date of this Loan Agreement. All policies of
insurance shall be written with a company or companies licensed to do business
in the jurisdiction where the Mortgaged Property is located and with a company
or companies satisfactory to Lender. Each policy of insurance shall provide that
such policy may not be surrendered, cancelled or substantially modified,
including without limitation cancellation for non-payment of premiums, without
at least thirty (30) days’ prior written notice to all parties named as insured
therein, including Lender.

At no cost to Lender, Borrower shall provide and maintain:

(a) BUILDER’S RISK INSURANCE – “Builder’s Risk” insurance (non-reporting form)
of the type customarily carried in the case of similar construction for the full
replacement cost of work in place and material stored at or upon the Mortgaged
Property, comprehensive broad form “all risk” casualty insurance and insurance
for other risks of a similar or dissimilar nature, in such forms and amounts as
Lender may require. Such insurance policy shall name Lender as mortgagee.

(b) FIRE/HAZARD INSURANCE WITH EXTENDED COVERAGE – Insurance against any act or
occurrence of any kind or nature that results in damage, loss or destruction to
the Mortgaged Property under a policy or policies covering such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism and malicious mischief,
upon the completion of the construction of the Improvements or upon the
occupancy thereof for the purposes intended, whichever shall first occur. Unless
otherwise agreed in writing by Lender, such insurance shall be for the full
insurable value of the Mortgaged Property. The term “full insurable value” means
the actual replacement cost of the Mortgaged Property (excluding foundation and
excavation costs and costs of underground flues, pipes, drains and other
uninsurable items). The deductible amount under such policy or policies shall
not exceed $5,000.00. No policy of insurance shall be written such that the
proceeds thereof will produce less than the minimum coverage required by this
section by reason of coinsurance provisions or otherwise. The “full insurable
value” shall be determined from time to time at the request of Lender, by an
appraiser or appraisal company or one of the insurers, who shall be selected and
paid for by Borrower but subject to Lender’s approval. Such insurance policy
shall name Lender as mortgagee.

(c) LIABILITY INSURANCE - Comprehensive general public liability and indemnity
insurance in such forms and in such amounts as Lender may require, but in any
event not less than $1,000,000.00 covering claims for bodily injury or death and
property damage arising out of a single occurrence and $2,000,000.00 for the
aggregate of all occurrences during any given annual policy period. Such
insurance policy shall name Lender as mortgagee.

 

- 20 -



--------------------------------------------------------------------------------

(d) WORKER’S COMPENSATION INSURANCE - Worker’s compensation insurance for all
employees (if any) of Borrower in accordance with the applicable requirements of
law. Such insurance policy shall name Lender as mortgagee.

4.11. Flood Insurance. If required by applicable law or regulation or if
required by Lender, Borrower shall provide or cause to be provided to Lender a
separate policy of flood insurance in the amount of the Note or the maximum
limit of coverage available with respect to the Mortgaged Property, whichever is
the lesser, from a company or companies satisfactory to Lender and written in
strict conformity with the Flood Disaster Protection Act of 1973, as amended,
and all applicable regulations adopted pursuant thereto, or alternatively if
flood insurance is not available for the Mortgaged Property or the Mortgaged
Property is not within a flood hazard area, Borrower shall supply Lender with
written evidence, in form and substance satisfactory to Lender, to that effect.
Any such policy shall provide that the policy may not be surrendered, cancelled
or substantially modified (including, without limitation, cancellation for
non-payment of premiums) without at least thirty (30) days’ prior written notice
to any and all insureds named therein, including Lender.

4.12 Fees and Expenses - Indemnity. Borrower will pay to Lender or as Lender
directs all reasonable fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents and the Commitment. Borrower will hold Lender
harmless and indemnify Lender from all claims of brokers and “finders” arising
by reason of the execution and delivery hereof or the consummation of the
transaction contemplated hereby.

4.13 Prompt Applications. Borrower shall cause all applications for advances of
Loan proceeds to be made and delivered to Lender promptly in order to obtain
advances of Loan proceeds as they become available for disbursement pursuant to
the terms of this Loan Agreement.

4.14 Hazardous Materials. Borrower will immediately remove all Hazardous
Materials from the Land and Improvements or follow the recommendations of a
qualified environmental consultant approved by Lender immediately after Borrower
has been notified that Hazardous Materials have been used in the construction of
the Improvements or are or have been stored or located upon the Land or the
Improvements in violation of Environmental Requirements or Environmental Laws.

4.15 Financial Reporting. On or before May 31 of each year, the Borrower and the
Guarantors will furnish to the Lender a current financial statement including
(i) a detailed balance sheet, (ii) a report disclosing in detail the Borrower’s
income, expenses and net cash flow, (iii) a detailed, comprehensive schedule of
all contingent liabilities, and (iv) a certified true copy of its federal income
tax return for the previous fiscal year. The Borrower shall furnish the Lender
with a monthly sales status report for the Project on the tenth (10th) day of
each month commencing on the tenth (10th) day of the first full month after the
date hereof. The Borrower and the Guarantors will also furnish to the Lender
such other financial and operating information as the Lender may from time to
time request.

 

- 21 -



--------------------------------------------------------------------------------

4.16 End Loans and Sales Contracts.

The Borrower shall provide the Lender with copies of all executed Contracts for
the sale of Units within five (5) business days after full execution. Lender
shall be provided the opportunity to offer loans to purchasers of Units and
Borrower will include the terms of Cardinal’s terms in its sales packages.
However, notwithstanding the provisions of the preceding sentence, the
Borrower’s sales documents shall not require the purchasers of individual Units
to obtain their purchase financing from the Lender or its subsidiary.

4.17 Deposit Accounts. The Borrower shall maintain its primary operating and
deposit accounts with the Lender at all times during the term of the Loans.

4.18 Master Association. Borrower shall submit all existing or proposed
documentation (the “Master Association Documents”) intended or necessary to
subject the Land and Improvements to a master association (the “Master
Association”) to Lender for Lender’s review and approval concurrently with
Borrower’s submission of the Master Association Documents to any Public
Authority required to review and approve the Master Association Documents as a
precondition to creation of the Master Association. Once the Lender has approved
the Master Association Documents, which approval shall not be unreasonably
withheld, delay, or conditioned, the Lender shall consent to and/or execute such
Master Association Documents as are required of the Lender, in its capacity as
the holder of a security interest in the Mortgaged Property, to facilitate the
Borrower’s establishment of a Master Association for the Project under the laws
of the Commonwealth of Virginia.

ARTICLE V

NEGATIVE COVENANTS

5.0 Negative Covenants. Until the Indebtedness shall have been paid in full,
Borrower covenants and agrees as follows:

5.1 Other Liens; Transfers; “Due-on-Sale”, etc. Borrower shall not, without the
prior written consent of Lender, create or permit to be created or remain with
respect to the Mortgaged Property or any part thereof or income therefrom, any
mortgage, pledge, lien, encumbrance, charge, security interest, conditional sale
or other title retention agreement, whether prior or subordinate to the lien of
the Security Documents, other than in connection with the Security Documents or
as otherwise provided for or permitted therein. Except for any grant,
conveyance, sale, assignment or transfer in the ordinary course of Borrower’s
business and which is specifically conditioned upon the release of record of the
lien of the Deed of Trust and the other Security Documents as to that portion of
the Mortgaged Property granted, conveyed, sold, assigned or transferred,
Borrower shall not, without the prior written consent of Lender, make, create,
permit or consent to any conveyance, sale, assignment or transfer of the
Mortgaged Property or any part thereof, or Borrower’s legal or equitable
interest in the Mortgaged Property, other than in connection with the Security
Documents or as otherwise provided for or permitted therein. Borrower will not,
without the prior written consent of Lender, make, create or consent to any
grant, conveyance, sale, assignment or transfer of any partnership interest or
other interest in Borrower.

5.2 Impairment of Security. Borrower shall take no action which will in any
manner impair the value of the Mortgaged Property or the validity, priority or
security of the Deed of Trust.

 

- 22 -



--------------------------------------------------------------------------------

5.3 Conditional Sales. Borrower will not incorporate in the Improvements any
property acquired under a conditional sales contract or lease, or as to which
the vendor retains title or a security interest, without the prior written
consent of Lender.

5.4 Changes to Plans and Specifications. Borrower will not permit any material
changes in the Plans and Specifications, including, without limitation, any
change by altering or adding to the work to be performed, orders for extra work,
any change which will result in a material net construction cost increase or a
material net cumulative construction cost decrease, or any material change in
the design concept for the Improvements, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or delayed
and under such reasonable conditions as Lender may then establish.

5.5 Bonds. Borrower will not do or permit anything to be done that would affect
the coverage or indemnities provided for pursuant to the provisions of any
performance bond, labor and material payment bond or any other bond required
pursuant to the provisions of the Loan Documents.

ARTICLE VI

EVENTS OF DEFAULT

6.0 Events of Default. The term “Event(s) of Default,” as used in this Loan
Agreement shall mean the occurrence or happening, from time to time, of any one
or more of the following, beyond any applicable cure period:

6.1 Payment of Indebtedness. If Borrower shall fail to pay to Lender any and all
amounts payable by Borrower to Lender under the terms of the Loan Documents,
including but not limited to any principal payment, interest payment, loan fee,
extension fee or late charge, within 10 days after written notice of such
failure is sent by the Lender to the Borrower.

6.2 Performance of Obligations. If Borrower shall default in the due observance
or performance of any of the Obligations, specifically including, but not
limited to, those specified in Sections 6.3 through 6.12 of this Article, and
such default continues for thirty (30) days after written notice of such default
is sent by Lender to Borrower, or if such default cannot be reasonable cured
within such thirty (30)-day period, the failure to commence such cure or
diligently to prosecute the same to completion, provided in no event shall such
default continue uncured for more than ninety (90) days after written notice
thereof.

6.3 Other Defaults. If any other default shall occur under the Loan Documents.

6.4 Representation and Warranties. If any representation or warranty contained
in this Loan Agreement or in any other document, certificate or opinion
delivered to Lender in connection with the Loans shall prove at any time to be
incorrect or misleading in any material respect when made.

6.5 Progress of Construction. Except for delays unavoidably occasioned by
strikes, lock-outs, war or civil disturbance, governmental actions (e.g.,
moratorium), natural disaster, acts of God, or extreme weather conditions, if
construction of the Improvements is not carried on in good faith and with
reasonable dispatch or if Borrower abandons the work or discontinues work for a
period of more than thirty (30) consecutive days.

 

- 23 -



--------------------------------------------------------------------------------

6.6 Failure to Complete. Except for delays unavoidably occasioned by strikes,
lock- outs, war or civil disturbance, natural disaster, acts of God, or extreme
weather conditions, if Borrower fails to complete the construction of a Unit on
or before the Completion Date.

6.7 Conditions Precedent to Any Advance. Except for delays unavoidably
occasioned by strikes, lock-outs, war or civil disturbance, natural disaster,
acts of God, or extreme weather conditions, if Borrower is unable to satisfy any
condition precedent to its right to receive an advance of the Construction Line
proceeds for a period in excess of thirty (30) days.

6.8 [Intentionally omitted.]

6.9 [Intentionally omitted.]

6.10 Disclosure of Contractors. If Borrower shall fail to disclose to Lender,
upon demand and within a reasonable time period, the names of all major
contractors with whom Borrower has contracted or intends to contract for the
construction of the Improvements or for the furnishing of labor or materials
therefor.

6.11 Mechanic’s Lien. If a lien for the performance of work or the supply of
materials which is established against the Mortgaged Property remains
unsatisfied or unbonded for a period of thirty (30) days after the date the lien
becomes effective.

6.12 Impairment of Security. The occurrence of any condition or situation which,
in the sole determination of Lender, constitutes a material danger to or
impairment of the security for the repayment of the Loans, if such condition or
situation is not remedied within thirty (30) days after written notice to
Borrower thereof.

ARTICLE VII

DEFAULT - REMEDIES

7.0 Remedies on Default. Lender shall have the right, upon the happening of any
Event of Default, to terminate this Loan Agreement by notice in writing to
Borrower and, in addition to any rights or remedies available to it under the
Deed of Trust or other Security Documents, to enter into possession of the
Mortgaged Property and perform any and all work and labor necessary to complete
the construction of the Improvements (whether or not in accordance with the
Plans and Specifications) and to employ watchmen to protect the Mortgaged
Property and the Improvements.

All sums expended by Lender for such purposes shall be deemed to have been paid
to Borrower and secured by the Deed of Trust. For this purpose, Borrower hereby
constitutes and appoints Lender Borrower’s true and lawful attorney-in-fact with
full power of substitution to complete the work in the name of Borrower, in a
commercially sound and reasonable manner, and hereby empowers said attorney or
attorneys as follows:

 

- 24 -



--------------------------------------------------------------------------------

(a) To use any funds of Borrower including any balance which may be held in
escrow and any funds which may remain unadvanced hereunder for the purpose of
completing the construction of the Improvements, whether or not in the manner
called for in the Plans and Specifications;

(b) To make such additions, changes and corrections in the Plans and
Specifications that are necessary or desirable in the judgment of Lender to
complete the construction of the Improvements;

(c) To employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purpose;

(d) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Mortgaged Property, or may be necessary or desirable for
the completion of the work or the clearance of title;

(e) To execute all applications and certificates which may be required in the
name of Borrower; and

(f) To do any and every act with respect to the construction of the Improvements
which Borrower may do in its own behalf.

It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have power to prosecute and defend all actions or proceedings in
connection with the construction of the Improvements and to take such actions
and require such performance as is deemed necessary.

Borrower hereby irrevocably constitutes and appoints Lender Borrower’s true and
lawful attorney-in-fact to execute, acknowledge and deliver such documents,
instruments and certificates, and to take such other actions, in the name and on
behalf of Borrower and at the sole cost and expense of Borrower, as Lender, in
its sole and reasonable discretion, deems necessary, desirable or appropriate to
effectuate the provisions of this paragraph.

7.1 No Conditions Precedent to Exercise of Remedies. Neither Borrower nor any of
the Guarantors shall be relieved of any obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other person to take
action to foreclose on the Deed of Trust or otherwise to enforce any provisions
of the Loan Documents, or by reason of the release, regardless of consideration,
of all or any part of the Mortgaged Property, or by reason of any agreement of
stipulation between any subsequent owner of the Mortgaged Property and Lender
extending the time of payment or modifying the terms of the Loan Documents
without first having obtained the consent of Borrower or any of the Guarantors;
and in the latter event, Borrower and each of the Guarantors shall continue to
be liable to make payments according to the terms of any such extension or
modification agreement, unless expressly released and discharged in writing by
Lender.

 

- 25 -



--------------------------------------------------------------------------------

7.2 Remedies Cumulative and Concurrent. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Loan Documents, and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder, under the Loan
Documents, or now or hereafter existing at law or in equity or by statute. Every
right, power and remedy given by the Loan Documents to Lender shall be
concurrent and may be pursued separately, successively or together against
Borrower, the Guarantors, or the Mortgaged Property or any part thereof, or any
one or more of them; and every right, power and remedy given by the Loan
Documents may be exercised from time to time as often as may be deemed expedient
by Lender.

7.3 Strict Performance. No delay or omission of Lender to exercise any right,
power or remedy accruing upon the happening of an Event of Default shall impair
any such right, power or remedy or shall be construed to be a waiver of any such
Event of Default or any acquiescence therein. No delay or omission on the part
of Lender to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Deed of Trust following any Event of
Default as aforesaid, or any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of any partial payment on account
of the Indebtedness shall constitute a waiver of any such Event of Default, and
each such option shall remain continuously in full force and effect.

ARTICLE VIII

MISCELLANEOUS

8.0 No Warranty by Lender. By accepting or approving anything required to be
observed, performed or fulfilled by Borrower or to be given to Lender pursuant
to this Loan Agreement, including, without limitation, any certificate, balance
sheet, statement of profit and loss or other financial statement, survey,
receipt, appraisal or insurance policy, Lender shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and any such
acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto by Lender.

8.1 Liability of Lender. Lender shall not be liable for any act or omission by
it pursuant to the provisions of this Loan Agreement in the absence of fraud,
gross negligence or willful misconduct. Lender shall incur no liability to
Borrower or any other party in connection with the acts or omissions of Lender
in reliance upon any certificate or other paper believed by Lender to be genuine
or with respect to any other thing which Lender may do or refrain from doing,
unless such act or omission amounts to fraud, gross negligence or willful
misconduct. In connection with the performance of its duties pursuant to this
Loan Agreement, Lender may consult with counsel of its own selection, and
anything which Lender may do or refrain from doing, in good faith, in reliance
upon the opinion of such counsel shall be full justification and protection to
Lender.

8.2 No Partnership. Nothing contained in this Loan Agreement shall be construed
in a manner to create any relationship between Borrower and Lender other than
the relationship of borrower and lender, and Borrower and Lender shall not be
considered partners or co-venturers for any purpose.

8.3 Severability. In the event any one or more of the provisions of this Loan
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part or in any respect, or in the event any one or more of the
provisions of the Loan Documents operate or would

 

- 26 -



--------------------------------------------------------------------------------

prospectively operate to invalidate this Loan Agreement, then and in either of
those events, at the option of Lender, such provision or provisions only shall
be held for naught and shall not affect any other provision of the Loan
Documents or the validity of the remaining Obligations, and the remaining
provisions of the Loan Documents shall remain operative and in full force and
effect and shall in no way be affected, prejudiced or disturbed thereby.

8.4 Successors and Assigns. Each covenant, term, provision and condition of this
Loan Agreement and the other Loan Documents shall apply to, bind and inure to
the benefit of Borrower, its successors and those assigns of Borrower consented
to in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender, and all
persons claiming under or through any of them.

8.5 Modification - Waiver. None of the terms or provisions of this Loan
Agreement may be changed, waived, modified, discharged or terminated except by
instrument in writing executed by the party or parties against which enforcement
of the change, waiver, modification, discharge or termination is asserted. None
of the terms or provisions of this Loan Agreement shall be deemed to have been
abrogated or waived by reason of any failure or failures to enforce the same.

8.6 Third Parties - Benefit. All conditions of the obligations of Lender to make
advances hereunder are imposed solely and exclusively for the benefit of Lender
and its assigns, and no other persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make advances in the absence of strict
compliance with any or all thereof and no other person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender at any time in the sole
and absolute exercise of its discretion. The terms and provisions of this Loan
Agreement are for the benefit of the parties hereto and, except as herein
specifically provided, no other person shall have any right or cause of action
on account thereof. Lender shall in no event be responsible or liable to any
person other than to Borrower for any advance of or failure to advance the
proceeds of the Construction Line or any part thereof, and no contractor,
subcontractor, materialman or other person shall have any right or claim against
Lender pursuant to this Loan Agreement or the administration thereof.

8.7 Conditions - Verification. Any condition of this Loan Agreement which
requires the submission of evidence of the existence or non-existence of a
specified fact or facts implies as a condition the existence or non-existence,
as the case may be, of such fact or facts and Lender shall, at all times, be
free independently to establish to its satisfaction and in its absolute
discretion such existence or non-existence.

8.8 Captions and Headings. The captions and headings contained in this Loan
Agreement are included herein for convenience of reference only and shall not be
considered a part hereof and are not in any way intended to limit or enlarge the
terms hereof.

8.9 Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall together constitute one and
the same instrument.

 

- 27 -



--------------------------------------------------------------------------------

8.10 Notices. All notices, demands, requests and other communications required
pursuant to the provisions of this Loan Agreement shall be in writing and shall
be deemed to have been properly given or served for all purposes when presented
personally or sent by hand delivery, Federal Express or other similar overnight
service or two (2) days after being sent via United States Registered or
Certified Mail, postage prepaid, to the respective addresses as follows:

 

  (a) If to Borrower, then to it at:

 

       c/o Comstock Holding Companies, Inc.

       1886 Metro Center Drive, 4th floor

       Reston, Virginia 20190

       Attn: Christopher Clemente, CEO

 

       With a copy to:

 

       c/o Comstock Holding Companies, Inc.

       1886 Metro Center Drive, 4th floor

       Reston, Virginia 20190

       Attn: Jubal Thompson

 

  (b) If to Lender, then to it at:

 

       Cardinal Bank

       8270 Greensboro Drive, Suite 500

       McLean, Virginia 22102

       Attention: Real Estate Department

Any of the parties may designate a change of address by notice in writing to the
other parties. Whenever in this Loan Agreement the giving of notice by mail or
otherwise is required, the giving of such notice may be waived in writing by the
person or persons entitled to receive such notice. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in the Note or any of the other Loan
Documents or to require giving of notice or demand to or upon any person in any
situation or for any reason.

8.11 Signs; Publicity. At Lender’s request and expense, Borrower shall place a
sign or signs (in a form or forms which Borrower has reasonably approved) at a
location or locations on the Mortgaged Property satisfactory to Lender and
Borrower, which signs shall recite, among other things, that Lender is financing
the construction of the Improvements. Borrower expressly authorizes Lender to
prepare and to furnish to the news media for publication from time to time news
releases with respect to the Mortgaged Property, specifically to include but not
limited to releases detailing Lender’s involvement with the financing of the
Mortgaged Property.

8.12 Applicable Law. This Loan Agreement shall be governed by and construed,
interpreted and enforced in accordance with and pursuant to the laws of the
Commonwealth of Virginia. In the event that the “choice of law” rules of the
Commonwealth of Virginia can be construed or interpreted to require the laws of
another jurisdiction to govern, the “choice of law” rules of the Commonwealth of
Virginia shall not apply.

 

- 28 -



--------------------------------------------------------------------------------

8.13 Time of Essence. Time shall be of the essence of each and every provision
of this Loan Agreement of which time is an element.

8.14 Commitment. To the extent the terms of the Commitment are not incorporated
in this Loan Agreement, the terms and conditions of the Commitment shall survive
the execution of this Loan Agreement and shall continue to be the obligation of
Borrower until the Loans are paid in full. Any discrepancy between the terms of
the Commitment and the terms of the Loan Documents shall be construed in favor
of the Loan Documents. Borrower agrees, from time to time, to execute and
acknowledge such amendments or modifications as may reasonably be required to
add, delete or modify provisions to this Loan Agreement in order to cause this
Loan Agreement to conform to the terms of the Commitment.

REST OF PAGE INTENTIONALLY LEFT BLANK

[Signatures and acknowledgements commence on next page]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed and delivered these
presents or caused these presents to be executed and delivered as of the year
and day first above written.

 

BORROWER:

 

COMSTOCK HALL ROAD, L.C., a Virginia limited liability company

 

By:

 

Comstock Holding Companies, Inc., a

Delaware corporation, its manager

    By:  

 

  (SEAL)    

Christopher D. Clemente

Chief Executive Officer

 

 

LENDER:

 

CARDINAL BANK, a Virginia state chartered bank

  By:  

 

  (SEAL)  

Richard F. Schoen

Senior Vice President

 

 

- 30 -



--------------------------------------------------------------------------------

“EXHIBIT A”

Legal Description

All those certain lots, pieces or parcels of land situate, lying and being in
Loudoun County, Virginia, being more particularly described as follows:

Property 1:

All of that certain lot or parcel of land designated as Parcel 47 of Section 95,
originally a part of the land owned by Lewis James, situated in Oak Grove, near
the Town of Herndon, in Dranesville Magisterial District, County of Fairfax (now
Loudoun), State of Virginia, bounded and described as follows: Beginning at a
stone in the North line of a tract of land owned by A. T. Shirley and in the
center of a twenty foot street, thence North 59°08’ West, 111 feet to a stone in
the East line of George W. Stinger’s land; thence with the East line of said
Stinger, North 36° East, 216 feet to a stone; thence South 61°15’ East 120 feet
to a stone in the center of a twenty foot street, thence South 38°45’ West,
204-7/10 feet to the place of beginning, containing one half (1/2) acre of land,
being the land conveyed by George W. Stinger, et us, to Ira F. Lee by deed dated
May 1, 1918, and recorded in Deed Book 8T at Page 575 in the office of the Clerk
of Fairfax County. Referenced is hereby made to the aforesaid instruments for a
further and more particular description of the property conveyed herein.

Property 2:

Beginning at a stake in the North line of a tract of land owned by A. T.
Shirley, and in the center of a twenty-foot street; thence North 59°08’ West,
111 feet to a stake in the East line of George W. Stinger’s land; thence with
the East line of said Stinger North 36° East, 216 feet to a stake; thence South
61°15’ West, 120 feet to an iron stake, in the center of a twenty foot street;
thence South 38°45’ West, 204-7/10 feet to the place of beginning, containing
one-half acre, being the lot conveyed to the said A. T. Shirley by George A.
Williams and his wife, Clara, the 4th day of August, 1925, and recorded in Liber
P, No. 9, Page 524” (Among the land record of Fairfax County, Virginia.)

Property 3:

Beginning at an iron marker in the original East boundary line of said point
being 194.2 feet from the center of Highway Numbered (605) and the land of
Robert Washington on the East and adjoining; thence with the same South 37°09’
West, 194.8 feet to an iron marker and corner of the original tract of land and
the Southwest corner of the land of Robert Washington and in the North boundary
line of the land owned by Paul Lucas; thence North 59°16” West, 115 feet to an
iron marker corner of the lot to be conveyed, said point being in the South
boundary line of the original tract of land and in the boundary line of the land
owned by said Paul Lucas; thence with a new division line across the tract of
land, North 37°09” East, 193.8 feet to an iron marker and corner of a lot to be
conveyed and the Southwest corner; thence with said boundary line, South 59°59’
East, 115 feet to the place of beginning and containing (20280) square feet of
land or .465/1000 of an acre of land, more or less.

 

- 31 -



--------------------------------------------------------------------------------

Property 4:

Beginning at an iron pipe on the Southerly side of State Route 605 (50 feet),
said pipe being South 66°27’ East, 279.88 feet from the corner of the bend in
State Route 605 in the Village of Oak Grove, and also being the Northwesterly
corner of the land of Lee Edward Page; thence along the line of Lee Edward Page,
South 30°43’ West, 179.12 feet to a concrete marker thence through the land of
George W. Stinger, North 66°27’ West, 122.56 feet to an iron pipe; [thence
continuing through the land of Stinger, North 25°52’ East, 177.57 feet to a peg
on the Southerly side of Route 605, thence along the Southerly side of Route
605, South 66°27’ East, 137.72 feet to the point of beginning and containing
23,128 (twenty three thousand one hundred and twenty eight) square feet, more or
less, in accordance with a survey made by me and being a portion of that parcel
of land which was conveyed to George W. Stinger from Thomas Keith, Special
Commissioner, by Deed dated December 3, 1907, and recorded in Liber Y, No. 6,
Page 148, of the Land Records of Loudoun County, Virginia.

Also described as parcel of land as shown on Plat showing property of Darren T.
Ewing as recorded in Deed Book 2350, Page 196 among the Land Records of Loudoun
County, Virginia.

Property 5:

Beginning at a point at the intersection of the Easterly right-of-way of Oak
Grove Road, Route #824 (formerly Route #605), and the Southerly right-of-way of
Hall Road East, Route #788 (formerly Route #605) and proceeding with said
Southerly right-of-way of Hall Road, South 68°27’00” East, 142.16 feet to a
point being the Northwesterly corner of the land of Ewing;

Thence leaving said Southerly right-of-way of Hall Road East and proceeding with
the Westerly line of the land of Ewing, South 25°52’00” West, 177.87 feet to an
iron pipe found on the Northerly line of the land of Hitchcock:

Thence with said Northerly line of the land of Hitchcock, North 68°27’00” West,
118.01 feet to a point on the aforementioned, Easterly right-of-way of Oak Grove
Road, said point being the Northwesterly corner of the land of Hitchcock;

Thence with said Easterly right-of-way of Oak Grove Road, North 18°06’ East,
178.53 feet to the point and place of beginning and containing 23,198 square
feet of land, more or less.

Property 6:

Metes and Bounds Description of Tax Map Section 95 Parcel 50, designated as Pin
# ###-##-####, standing in the name of The John C. Hitchcock Revocable Living
Trust Recorded in Instrument # 20031212-0162215 pages 1 thru 4, situated in the
Dulles Election District, Loudoun County, Virginia, attached to Correction Deed
recorded August 20, 2010 as Instrument No. 20100820-0049913.

“BEGINNING at an iron pin set on the East side of Oakgrove Road, State Route 824
corner to Anderson; thence with the East side of Oakgrove Road N 19-15-15 E
182.46 feet to an iron pin set corner to Snyder; thence leaving said Road and
with Snyder in part and Ewing, S 66-56-27 E 236.75 feet to an iron pin set
corner to Ewing, The Mabel B. Paige Estate and Crank; thence with

 

- 32 -



--------------------------------------------------------------------------------

Crank, S 25-08-34 W188.94 feet to an iron pin set comer to Crank and in the line
of the Plat of Resubdivision of Grovewood-Parcel B, Section 1; thence with the
line of the Plat of Resubdivision of Grovewood-Parcel B, Section 1, N 65-51-44 W
123.56 feet to an existing pin comer to Anderson; thence with Anderson, N
64-15-10 W 9434 feet to the beginning”. Containing 0.9710 Acre more or less.

Property 7:

BEGINNING in the center of Highway numbered 605, said point being a corner of
the original lot or parcel of land also a corner of the lot now owned by the
heirs of the late Ira Franklin Lee; thence S.37°09’W. and at the distance of
12.5 feet passing over an iron pipe marker in the original boundary line and the
division line between the lot or parcel of land now owned by the heirs of Ira
Franklin Lee and adjoining on the East side thereof and with the same boundary
line extended an additional distance of 181.7 feet and making a total distance
of 194.2 feet to an iron marker and corner in the West boundary line of Robert
Washington’s lot; thence departing from the boundary line of the original tract
of land and with new boundary lines across the said lot N.59°59’W. 115 feet to
an iron marker; thence N 37°09’E and at the distance of 181.7 feet passing over
an iron marker in said line and with the same line extended an additional
distance of 12.5 feet and making a total distance of 194.2 feet to the center of
Highway numbered 605, and the original North boundary line of said lot and the
land of the heirs of the late Ira Franklin lee adjoining; thence with the
original boundary line thereof, S 59°59’E, 115 feet to the place of beginning
and containing 20232 square feet of land or 464/1000 of an acre of land, more or
less.

 

- 33 -



--------------------------------------------------------------------------------

“EXHIBIT B”

 

[THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 34 -